An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 8/23/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1) Claim 2, line 1, “burner” is replaced by --A burner--
2) Claim 2, line 3, adding --wherein a first air supply is provided upstream of the first burner surface,--after ‘supply,’
3) Claim 31, line 2, ‘system’ is replaced by --system, wherein a first air supply is provided upstream of the first burner surface—
4) Claim 5 is cancelled. 

Allowable Subject Matter
2.	Claims 2–4, 7–16, 31 and 33–34 are allowed.
The following is an examiner’s statement of reasons for allowance:
A cooking burner system  comprising a second burner surface for afterburning separate from a first burner surface in downstream wherein a second air supply is provided upstream of the second burner surface to supply air to the second burner surface.

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
August 26, 2021